Citation Nr: 1435354	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-48 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected chronic right ankle strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for chronic right ankle strain and assigned a 10 percent disability rating, effective February 19, 2009.

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that hearing is of record.

The Board previously remanded this claim for further evidentiary development in February 2014.

The issue of entitlement to service connection for a hip disability was referred to the Agency of Original Jurisdiction (AOJ) in the Board's prior February 2014 decision.  It appears, however, that the AOJ has not yet adjudicated that claim.  Therefore, it is again referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected right ankle disability is manifested by marked limitation of motion, especially during periods of flare-up.  


CONCLUSION OF LAW

The criteria for an initial 20 percent disability rating for service-connected chronic right ankle strain have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In a February 2009 letter, the RO provided the Veteran with notice to substantiate the claim for service connection for a right ankle injury under the provisions of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required with regard to the current increased rating claim on appeal.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has completed all reasonable actions possible to assist the Veteran with developing his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant private treatment records have been associated with the claims file and the Veteran has been afforded multiple VA examinations.  Collectively, the evidence of record adequately describes the severity of his service-connected right ankle disability.  

VA employees, including Board personnel, have two distinct duties when conducting hearings:  The duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c)(2)).  At the Veteran's September 2011 Board hearing, the relevant increased rating claim was identified, including the evidence required to substantiate the claim.  Testimony provided at the hearing led to the Board's subsequent remand to afford the Veteran a new VA examination of his right ankle.  The Bryant duties were thereby met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the Veteran's increased rating claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Disability Ratings

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, where a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  In these cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Rating Criteria and Analysis

The Veteran's service-connected right ankle disability is currently assigned a 10 percent disability rating under the rating criteria for limited ankle motion found at 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, moderate limitation of ankle motion is rated as 10 percent disabling, and marked limitation of motion of the ankle is rated as 20 percent disabling, the maximum rating provided under this diagnostic code.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which a veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

In a precedential decision, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf.  Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In reviewing the evidence of record, the Veteran was found to have right ankle dorsiflexion limited to 10 degrees and plantar flexion limited to 35 degrees during his June 2009 VA examination.  Motor strength was normal in all planes of motion, and there were no other significant findings.  The Veteran reported having daily pain, which became worse with walking and standing.  He reported pain at work if he had to be on his feet.  He apparently reported having no incapacitating episodes or flare-ups, and no problem with repetitive use was found. He reported wearing an ankle support at work.  

During his September 2011 hearing, the Veteran reported an increase of ankle disability after being on his feet about an hour or two.  He also noted that pain began to run up his back.  He reported increased disability in the wintertime.  He reported that symptoms, including stiffness and pain, generally increased as his day progresses.  He maintained that he could only walk a distance of a block or two.  

During a recent April 2014 VA examination, the Veteran had right ankle plantar flexion limited to 25 degrees, and dorsiflexion normal at 20 degrees.  There was no additional limitation in range of motion following repetitive-use testing, and there was no functional impairment.  No localized tenderness or pain was noted on palpation.  Muscle strength and joint stability testing yielded normal results.  No ankylosis was present in the ankle or in the subtalar or tarsal joints.  No os calcis or talus was present.  No other objective evidence of disabling symptoms was present.  The Veteran reported having daily ankle pain, which worsened with walking and standing.  

The Veteran's testimony in September 2011 regarding increased symptoms of right ankle disability as the day progressed and increased symptoms during the wintertime, including increased pain and stiffness is interpreted by the Board as reports of flare-ups of right ankle disability.  The Veteran is competent to report increased stiffness, equating to more limited motion, during such flare-ups.  Cf. Jandreau v. Nicholson, 492 F.3d 1372.  

The Board notes that the Veteran has been found to have significant limitation of motion in his right ankle.  While plantar flexion motion decreased since the initial examination and the dorsiflexion motion increased, significant overall limitation was found during both examinations.  Due to credible and competent reports of the presence of stiffness, which by its nature results in additional limitation of motion during periods of flare-up, the Board will afford the Veteran the benefit of the doubt and concede that he suffers marked limitation of motion of the right ankle, especially in the presence of such stiffness, which he indicated occurred on days when he was required to be on his feet.  

Moreover, given the Veteran's credible and competent testimony, the Board finds that the evidence suggests that such flare-ups, leading to marked limitation of motion were likely present throughout the entire appellate period.  Therefore, a higher 20 percent disability rating, the highest possible rating based solely on limitation of ankle motion, is warranted for the Veteran's right ankle disability for the entire appellate period. 

The Board has considered the applicability of other rating criteria for rating ankle disabilities, however, there is no evidence of record to indicate that he suffers from ankylosis, or that os calcis or astragalus was present, and there was no evidence of astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-5274.  

There is similarly no evidence of right foot or leg impairment due to his service-connected disability such as to warrant a separate rating under relevant rating criteria.  While he was noted to suffer from pes cavus, there is no indication that such disability is etiologically related to the right ankle disability.

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence shows that a 20 percent disability rating is warranted for marked limitation of right ankle motion for the entire appellate period.  

      D.  Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2013).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected right ankle disability (i.e., limited ankle motion, painful motion, stiffness during flare-ups) are contemplated by the rating criteria set forth above, and reasonably describe his service-connected disability.  The rating criteria are, therefore, adequate to evaluate the service-connected right ankle disability and referral for consideration of an extraschedular rating is not warranted in this case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the evidence shows that while the Veteran's ankle disability has caused him difficulty with employment duties, most notably with his need to frequently be on his feet as a restaurant manager, he remained employed throughout the appellate period until he retired.  There is no indication that he was unable to continue his employment due to service-connected disability.  Thus, consideration of a TDIU is not warranted at this time.


ORDER

Entitlement to an initial 20 percent disability rating for service- connected chronic right ankle strain is granted for the entire appellate period.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


